393 F.2d 785
Caranza STEEN, Appellant,v.Walter E. CRAVEN, Appellee.
No. 21904.
United States Court of Appeals Ninth Circuit.
March 27, 1968.

Caranza Steen, in pro. per.
Thomas C. Lynch, Atty. Gen., Doris H. Maier, Asst. Atty. Gen., John Fourt, Deputy Atty. Gen., Sacramento, Cal., for appellee.
Before HAMLEY and DUNIWAY, Circuit Judges, and PREGERSON, District Judge.
PER CURIAM:


1
Walter E. Craven, Warden, is substituted for Robert A. Heinze, Warden, as appellee herein.


2
A notice of appeal was not filed within thirty days of the entry of judgment, as required by Rule 73(a), Federal Rules of Civil Procedure. This court is accordingly without jurisdiction to entertain the appeal which is, therefore,


3
Dismissed.